Exhibit 10.1
FIRST AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE — NET
FIRST AMENDMENT (“First Amendment”) made as of June 26, 2008, to that certain
Standard Industrial/Commercial Multi-Tenant Lease — Net (“Lease”) dated for
reference purposes only December 19, 2006, by and between SCIF Portfolio II,
LLC, a California limited liability company (the “Lessor”) and Chromadex, Inc.,
a California corporation (the “Lessee”), for that certain approximate 7,536
square foot space (hereinafter the “Original Premises”) commonly known by the
address 10005 Muirlands Blvd., Suite G, 1st Floor, and Suite K, 92618.
I. RECITALS
Lessor and Lessee, being parties to that certain Lease and Addendum dated
December 19, 2006, hereby express their mutual desire and intent to expand the
Original Premises and extend the Term of the Lease and to otherwise amend by
this writing the terms, covenants and conditions contained in said Lease and
Addendum. The terms, covenants and conditions set forth herein are intended to
and shall have the same force and effect as if set forth at length in the body
of the Lease and the Addendum. To the extent that any provisions of this
Amendment are inconsistent with any provisions of the Lease and Addendum, the
provisions of this Amendment shall supersede and control.
II. AMENDMENTS
1.2a PREMISES shall hereafter additionally provide as follows:
In addition to the Original Premises, there shall be added to the Lease
additional premises in the Project (“Expansion Premises”), which Expansion
Premises is that certain portion of the Project, including all improvements
therein either existing or to be provided by Lessor, commonly known by the
street address of 10005 Muirlands Blvd., Suite G, 2nd Floor, Irvine, California,
92618, as outlined on Exhibit A attached hereto and generally described as
approximately a 5,150 square foot space, which together with the Original
Premises shall constitute the expanded Premises (“Expanded Premises”). From and
after the date hereof the Expanded Premises shall be deemed to contain a total
of 12,686 square feet. For purposes of the Lease, all references in the Lease to
Premises shall be deemed to mean the Expanded Premises.
1.2b PARKING shall hereafter additionally provide as follows:
In addition to the parking allocation of twenty-two (22) unreserved parking
spaces for the Original Premises, the Expansion Premises shall be allocated
sixteen (16) additional unreserved parking spaces so that the total of
unreserved parking spaces for the Expanded Premises is thirty-eight
(38) unreserved parking spaces.
1.3 TERM shall hereafter additionally provide as follows:
The Term for the Expansion Premises shall be five (5) years and zero (0) months,
commencing January 1, 2009, and terminating December 31, 2013.
The Term for the Original Premises shall be extended to be coterminous with the
Term for the Expansion Premises and shall terminate on December 31, 2013.
1.4 EARLY POSSESSION shall hereafter additionally provide as follows:
Upon the payment to Lessor by Lessee of all monies due upon the execution of
this First Amendment to Lease, and upon presentation to Lessor of a certificate
of insurance for all required Lessee insurance, Lessee may take possession of
the Expansion Premises.

 

 



--------------------------------------------------------------------------------



 



1.5 BASE RENT shall hereafter additionally provide as follows:
Lessee agrees to pay Lessor and Lessor agrees to accept $6,180.00 on a Net basis
as initial Base Rent for the Expansion Premises, payable in advance on the first
day of each month during the first year of the Term for the Expansion Premises
as set forth in 1.3 above. Adjustments to the Base Rent for the Expansion
Premises and the Original Premises shall be as set forth in amendments to
Addendum Paragraph 50.1 below.
1.6 LESSEE’S SHARE OF COMMON AREA OPERATING EXPENSES shall hereafter
additionally provide as follows:
For the Expanded Premises (i.e., the Original Premises and the Expansion
Premises) Lessee’s Share of Operating Expenses shall be equal to twenty-five
point zero four percent (25.04%). Such pro-rata share shall be billed and
payable in estimated monthly installments and reconciled annually to actual
expenses.
1.7c BASE RENT AND OTHER MONIES PAID UPON EXECUTION — SECURITY DEPOSIT shall
hereafter additionally provide as follows:
Upon execution of this Amendment, Lessee shall pay Lessor the sum of six
thousand one hundred eighty and 00/100ths dollars ($6,180.00) as Base Rent for
the first month of Term of the Expansion Premises and nine hundred seventy eight
dollars and 50/100th dollars ($978.50) for Lessee’s Share of Operating Expenses
for the first month of the Term. Lessee shall also deposit with Lessor the sum
of six thousand one hundred eighty and 00/100th Dollars ($6,180.00), which in
addition to the $24,868.80 already on deposit with Lessor for the Original
Premises, shall constitute the entire Security Deposit for the Expanded
Premises. However the Security Deposit for the Original Premises shall continue
to be reduced pursuant to Paragraph 5 of the Lease.
50.1 RENT ADJUSTMENTS — FIXED RENTAL ADJUSTMENTS shall hereafter additionally
provide as follows:
The Base Rent for the Expanded Premises shall be increased to the following
amounts on the dates set forth below:

         
January 1, 2010 — December 31, 2010
  $ 6,437.50  
January 1, 2011 — December 31, 2011
  $ 6,695.00  
January 1, 2012 — December 31, 2012
  $ 6,952.50  
January 1, 2013 — December 31, 2013
  $ 7,210.00  

Not withstanding anything contrary in the Lease, the Base Rent for the Original
Premises shall be increased to the following amounts on the dates set forth
below:

         
April 1, 2012 — March 31, 2013
  $ 10,173.60  
April 1, 2013 — December 31, 2013
  $ 10,550.40  

50.5 TENANT IMPROVEMENTS shall hereafter additionally provide as follows:
Lessee hereby accepts the Expansion Premises in their current “as is” condition
and agrees that Lessor shall not be required to provide any improvement work or
services related to the improvement of the Expansion Premises. Lessee shall
construct Lessee’s Tenant Improvements, which shall be deemed Alterations and
shall be constructed pursuant to the terms and conditions of Article 7.3 of the
Lease and in accordance with Expansion Space Plan to be prepared by Tenant,
subject to Landlord’s reasonable approval, and thereafter inserted as Exhibit
“E” to the Lease. Lessee shall pay all costs and expenses incurred in connection
with the design, permitting and construction of Lessee’s Tenant Improvements;
provided, however, Lessor shall reimburse Lessee for up to $50,000 of the actual
cost of constructing Lessee’s Tenant Improvement, which actual cost may include
soft and hard costs (“Lessor’s Allowance”), upon receipt of paid invoices for
the design, permitting and construction of Lessee’s Tenant Improvements, and
mechanic lien releases reasonably acceptable to Lessor and any other
documentation reasonable requested by Lessor. All such Lessee’s Tenant
Improvement shall be completed to Lessor’s “building standard.”

 

 



--------------------------------------------------------------------------------



 



51. OPTION TO EXTEND TERM shall hereafter additionally provide as follows:
Lessee shall have one (1) option to extend the original Term of this Lease for a
five-year (5-year) period, with all terms and conditions of the Lease continuing
in force and effect during the extended term other than the Base Monthly Rent,
which shall be adjusted to then current “Fair Market Rental,” provided, however,
that the rent payable during the first month of the option and every month
thereafter shall in no event be less than the rent paid during the last month of
the initial Term. (the “Option Rent”). “Fair Market Rental” shall be equal to
the rent (including additional rent and considering any “base year” or “expense
stop” if applicable thereto), including all escalations, at which, as of the
commencement of the option term, tenants are leasing non-sublease,
non-encumbered, non-equity, non-renewal, non-expansion space comparable in size,
location and quality to the Premises, for a term of five (5) years, in an arm’s
length transaction, which comparable space is located in the Project, or, if
there are not at least three (5) current comparable transactions in the Project,
then in comparable buildings in Irvine, California, in either case taking into
consideration the following concessions: (a) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space;
(b) tenant improvements or allowances provided or to be provided for such
comparable space, taking into account, and deducting the value of, the existing
improvements in the Premises, such value to be based upon the age, design,
quality of finishes and layout of the improvements and the extent to which the
same can be utilized by Lessee based upon the fact that the precise tenant
improvements existing in the Premises are specifically suitable to Lessee; and
(c) other reasonable monetary concessions being granted such tenants in
connection with such comparable space; provided, however, that in calculating
the Option Rent, no consideration shall be given to (i) the fact that Lessor is
or is not required to pay a real estate brokerage commission in connection with
Lessee’s exercise of its right to lease the Premises during the Option Term or
the fact that Lessors are or are not paying real estate brokerage commissions in
connection with such comparable space, and (ii) any period of rental abatement,
if any, granted to tenants in comparable transactions in connection with the
design, permitting and construction of tenant improvements in such comparable
spaces. Lessee shall deliver written notice to Lessor of its intention to
exercise such option no less 180 days, nor more than 270 days, prior to the
expiration of the original Lease term. Upon Lessee’s exercise of the option,
Lessor shall deliver notice to Lessee of the Option Rent. If the Option Rent is
based on the Fair Market Rental and if Lessor and Lessee disagree on the Fair
Market Rental, and Lessor and Lessee fail to reach agreement within ten
(10) business days following Lessee’s objection to the Option Rent (the “Outside
Agreement Date”), then each party shall make a separate determination of the
Option Rent within five (5) business days after the applicable Outside Agreement
Date, and such determinations shall be submitted to arbitration in accordance
with Paragraphs 50.2.1 through 5.2.7 below.
50.1.1 Lessor and Lessee shall each appoint one arbitrator who shall be a real
estate broker who shall have been active over the five (5) year period ending on
the date of such appointment in the leasing of industrial property in Commerce,
California. The determination of the arbitrators shall be limited solely to the
issue of whether Lessor’s or Lessee’s submitted Option Rent is the closest to
the actual Option Rent as determined by the arbitrators, taking into account the
definition of Fair Market Rental above. Each such arbitrator shall be appointed
within fifteen (15) days after the applicable Outside Agreement Date.
50.1.2 The two (2) arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.
50.1.3 The three (3) arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Lessor’s or Lessee’s submitted Option Rent, and shall notify Lessor
and Lessee thereof.
50.1.4 The decision of the majority of the three (3) arbitrators shall be
binding upon Lessor and Lessee.
50.1.5 If either Lessor or Lessee fails to appoint an arbitrator within fifteen
(15) days after the applicable Outside Agreement Date, then the arbitrator
appointed by one of them shall reach a decision, notify Lessor and Lessee
thereof, and such arbitrator’s decision shall be binding upon Lessor and Lessee.
50.1.6 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or if both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Paragraph 50.2.

 

 



--------------------------------------------------------------------------------



 



50.1.7 The cost of the arbitration shall be paid by Lessor and Lessee equally.
EXHIBIT A — PREMISES shall hereafter additionally include the Expansion
Premises, as per the revised Exhibit A to the Lease attached hereto.
EXHIBIT D — EXPANSION SPACE PLAN shall be inserted as Exhibit E to the Lease
attached hereto.
III. INCORPORATION
Except as modified herein, all other terms and conditions of the Lease between
the parties above described, as attached hereto, shall continue in full force
and effect with respect both to the Original Premises and the Expanded Premises.
IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment to Lease as
of the day and year first above written.

LESSOR:   SCIF PORTFOLIO II, LLC,
a California limited liability company

              By:   SCIF Partners II, LLC,         a Delaware limited liability
company,         Managing Member    
 
           
 
  By:   Southern California Industrial Fund, LLC,    
 
      a California limited liability company,    
 
      Managing Member    
 
           
 
  By:   The Magellan Group, Inc.    
 
           a Delaware corporation,    
 
           Managing Member    

         
By:
  /s/ Martin Slusser
 
Martin Slusser,    
 
  Chairman of the Board    

         
By:
  /s/ Kevin Staley
 
Kevin Staley,    
 
  President    

LESSEE:   CHROMADEX, INC., a California corporation

         
By:
  /s/ Frank Jaksch
 
Frank Jaksch    

 

 